Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
As directed by applicant, claim 1 is amended and claim 6 is cancelled.  No claims are added.  This is a Non-Final Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 and 7 and are rejected under 35 U.S.C. 103 as being obvious over Yang ‘398 (U.S. Patent Application Publication 2019/ 0126398) in view of and Yang ‘472 (U.S. Patent Application Publication 2018/ 0043472).
	Regarding claim 1, Yang ‘398 discloses welding method for welding a first metal member to a second metal member (Abstract, “workpiece stack-up”), , where the first metal member is plate-shaped (Yang ‘398, Fig. 1, can see they are plate shaped) , the welding method comprising: bringing the first metal member (22) into contact with the second metal member (20); and radiating a laser beam along a spiral scanning pattern (Fig. 4) having a spiral shape with a central portion (88), wherein the entire spiral scanning pattern is formed around the central portion, but no part of the spiral scanning pattern is formed in the central portion (Yang ‘398, fig. 4 can see spiral shape of 80), and the spiral scanning pattern straddles an interface line between the first metal member and the second metal member (Yang ‘398, figs. 1, 2, & 3, interfaces 34 and 50, 52, where the different members 12 and 14 meet and will be welded together, ¶0031) .

Yang ‘398 does not disclose wherein 0.3 < W2/W1 < 0.5 where W1 is a dimension of an outer edge of the spiral scanning pattern in a first direction along the interface line and W2 is a dimension of the outer edge in a second direction orthogonal to both the first direction and an optical axis direction of the laser beam.

Regarding the shape of the pattern, Yang ‘472 teaches an elliptical configuration (Yang ‘472, Fig. 13), though this is not in a spiral pattern, rather just closed ellipses.  However, given Yang ‘472 other embodiments having the spiral (Yang ‘398, Figs. 4, 8,9, and 14, seeing the spiral-shaped weld move across the workpiece in a similar manner as the instant invention, fig. 8), it would have been obvious to one having ordinary skill in the art at the time of the filing to have the spiral in an elliptical pattern, to achieve the welding but in a smooth, quicker manner, without having to move and readjust the laser.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Yang ‘398 with the teachings of Yang ‘472, to have the spiral welding move across the interface, in order to properly weld two sheets together in known way achieving predictable results, welding in a pattern across the interface.

However, regarding the specific ratio, that the height over the width (W2/W1) of the elliptical shaped pattern is between 0.3 and 0.5, that would constitute, with appropriate routine experimentation, an optimization of ranges, given that Yang ‘398 in view of Yang ‘472 already teaches an elliptical shaped welding pattern.    Given the elliptical nature of this pattern, the exact ratio of the dimensions (height: width)would be a result effective variable in that the changing the ratio would affect the quality/size/distance between welding patterns, of the weld at the interface between the metal members.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Yang ‘398 in view of Yang ‘472, by making the intended ratio between .3 and .5, as a matter of routine optimization  to achieve a quality weld given the interface and the spacing and other factors, since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Regarding claim 4, Yang ‘398 and Yang ‘472 teach all the limitations of claim 1, as above, but and further teach a method wherein a scanning start position of the laser beam is an inner end of the spiral scanning pattern, and a scanning end position of the laser beam is an outer end of the spiral scanning 5pattern (Yang ‘398, fig. 4, starting at fixed inner point 802 and ending at fixed outer point 804, ¶0043).

Regarding claim 7, Yang ‘398 in view of Yang ‘472  teaches all the limitations of claim 1, as above, and further  teach, in this combination, a method wherein the spiral scanning pattern has an elliptical spiral shape (See rejection of claim 1, where the scanning pattern has an elliptical spiral shape).   

Claim(s) 2 and 3 and are rejected under 35 U.S.C. 103 as being obvious over Yang ‘398 (U.S. Patent Application Publication 2019/ 0126398) by Yang ‘472 (U.S. Patent Application Publication 2018/ 0043472) and further in view of Mombo-Caristan (U.S. Patent 5,603,853)
Regarding claim 2,  Yang ‘398 in view of Yang ‘472 teaches all the limitations of claim 1, as above, but does not further teach wherein 10the first metal member has a first contact surface that contacts the second metal member, the second metal member has: a second contact surface that contacts the first contact surface; and a side surface that extends in a direction intersecting the second contact 15surface, and the spiral scanning pattern is on the side surface and the first contact surface. 
However, Mombo-Caristan teaches a welding method wherein 10the first metal member (32) has a first contact surface (Fig. 7, top surface of 32) that contacts the second metal member (30), the second metal member has: a second contact surface (, underside surface of 30) that contacts the first contact surface; and a side surface (on side of 30) that extends in a direction intersecting the second contact 15surface, and the spiral scanning pattern is on the side surface and the first contact surface (Yang ‘472, Figs. 8-9, processing laser 24 along first surface 20, contacting second surface, side of 14 ). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention, to modify Yang ‘398 in view of Yang ‘472, to add the teaching of Mombo-Caristan, to weld along the overlapping surfaces where one juts out over the other in order to make a strong seam across the length of the surface, including a method of moving along the surfaces to create a good mold between the two parts.

Regarding claim 3, Yang ‘398 in view of Yang ‘472 teaches all the limitations of claim 1, as above, but does not further disclose a welding method wherein a contact region between the first metal member and the second metal member is below the interface line in a direction of 20gravity.   
However, Mombo-Caristan teaches it is apparent that the laser beam in Mombo-Caristan comes in at around 45 degrees offset from the vertical (Mombo-Caristan,  as seen in Fig. 3, how the laser beam 34 is oriented) and also teaches a welding method wherein a contact region between the first metal member and the second metal member is below the interface line in a direction of 20gravity (figs. 8A, 8B, & 9C with vertical orientation of the laser 34 compared to the slanted workpieces ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Yang ‘398 and Yang ‘472 with Mombo-Caristan, to have the contact region below the interface line, in order to perform welding along the desired welding line, depending on the desired process, in order to create a strong weld, and given the orientation, to have the laser beam oriented in the vertical position, for ease of setting fixtures for the laser, or if the workpieces contained some geometry that required their fixing in that orientation, and would therefore have the contact surface below the interface line being acted upon. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang ‘398 in view of Yang ‘472  and further in view of Hisada (U.S. Patent Application Publication 2015/ 0298255).

Regarding claim 5, Yang ‘398 in view of Yang ‘472 teach all the limitations of claim 1, as above, but does not further explicitly teach a method, wherein the laser beam is radiated along the spiral scanning pattern, forms two joined portions along the interface line, and 10provides a non-joined region between the two joined portions.  However,  Yang ‘472 does indicate a similar method of welding with spaces between the spirals as the laser travels (Yang ‘472, figs. 8-9, elements 70”).  Further, this would merely be a matter of design choice, how to weld the pattern along the interface.  The device would work similarly or equally well if there were minor spaces in the weld profile between the two members, however, there may be a savings of time or cost.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Yang ‘398 and Yang ‘472 to have spaces in the welding process, because this would be a design choice given the limits of time or money.  Furthermore, Hisada teaches that circular weld patterns need not be always right next to each other in order to achieve good welding, and there could be advantages in that there is less residual heat and therefore higher speeds of processing can be reaches without distortion (Hisada, ¶0005, figs. 2A-2D and 3A-3C).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify  Yang ‘398 and Yang ‘472 with the teachings of Hisada, to radiate the scanning pattern and then skip some area and then continue with the scanning pattern, in order to take advantage of quicker scanning time and the possibility of less distortion because of less residual heating.

Response to Arguments
Applicant's arguments filed 2 May 2022 have been fully considered but they are not persuasive. 
Specifically, Applicant argues that the exact dimensions of the weld pattern, as in the amended claims, are not described in the prior art (Remarks, pp. 6 & 7).  However, as noted above, it would have been obvious, through routine experimentation and range optimization, to achieve the claimed ratio.
Applicant makes no other independent argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please See attached and previously filed Form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761